Chief Justice Robertson
delivered the Opinion of the Court.
It seems to this Court that the Chancellor had no jurisdiction in this case, to grant the ne exeat, and render the decree in personam against Me Ginley, for an alleged debt for which the remedy was exclusively legal, unless there had been some cause, either at common law or under our statute of 1837, (Session Acts, 103,) for an attachment in Chancery or a proceeding in rem.
The allegation of non-residence alone, was certainly insufficient to give jurisdiction to the Chancellor; and even that was denied by the answer and totally unproved.
Wherefore, as the bill did not suggest that McGinley bad any property within the Chancellor’s cognizance, and as, moreover, he was served, personally, with process, and does not even appear to have been a non-resident, the decree against him must be'reversed, and the cause remanded, with instructions to dismiss the bill for want of jurisdiction.